 

STOCK PURCHASE AGREEMENT

 

This Agreement, including all Exhibits attached hereto and incorporated herein
(“Agreement”) is entered into on January 5, 2015 by and between (1) Sonny Nix
and John Noah (hereinafter referred to as “Sellers” or “Shareholders”), the
Shareholders of TRADITIONS HOME CARE, INC. (“TRADITIONS”), an Oklahoma
Corporation, in good standing, with its principal office located at 100 S. 3rd
Street, McAlester, Oklahoma and (2) Accelera Innovations, Inc., a Delaware
corporation in good standing, with its principal office located at 20511 Abbey
Dr., Frankfort, Il. 60423 (hereinafter referred to as “Purchaser or Accelera”)
or it’s Assignee (which will be a subsidiary or controlled Company of Accelera).

 

WITNESSETH

 

WHEREAS, TRADITIONS is engaged in the business of providing home health care
services for behavioral health, seniors, children, skilled nursing, therapists,
wellness education, physical assistance, and special care situations; and

 

WHEREAS, Purchaser is a Delaware corporation in good standing; and

 

WHEREAS, Purchaser is engaged in the business of owning and operating Post-Acute
Care Companies; and

 

WHEREAS, TRADITIONS Shareholders wish to sell and Purchaser wishes to buy all of
the issued and outstanding common shares of TRADITIONS.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Parties agree as follows:

 

1.Sale of Shares of Stock

 

All record shareholders of TRADITIONS agree to sell all their shares in
TRADITIONS and Purchaser agrees to purchase all such Shares upon the terms and
conditions hereinafter set forth.

 

Current Shareholders of TRADITIONS, and current addresses are listed below:

 

 50%Sonny Nix, P.O. Box 164, Red Oak, Oklahoma 75563      50%John Noah, P.O. Box
124, Wilburton, Oklahoma 74578

 

Current Shareholders of TRADITIONS shall execute a non-compete agreement at the
final closing, agreeing not to compete with Purchaser for a period of Two (2)
years from the closing.

 

Current shareholders of TRADITIONS shall deliver audited financials for 2013 and
2014 as soon as possible after December 31, 2014. Accelera will reimburse audit
costs and related expenditures upon the Closing Date.

 

1

 

 

 2.Consideration and Deposits.

 

Consideration to the record shareholders shall consist of the Purchase Price of
$6,000,000.00 to Shareholders or assignee, with payments made to them as
follows:

 

A.Purchaser shall deposit by wire transfer to a bank account selected by Sellers
(“Sellers Bank”) a sum equal to Three Million Dollars ($3,000,000.00) on the
Closing Date (as defined below).     B.Purchaser shall deposit by wire transfer
to Sellers Bank a sum equal to One Million Five Hundred Thousand Dollars
($1,500,000.00) six (6) months from the Closing Date.     C.Purchaser shall
deposit by wire transfer to Sellers Bank a sum equal to One Million Five Hundred
Thousand Dollars ($1,500,000.00) twelve (12) months from the Closing Date.

 

 3.Closing.

 

 A.The Closing Date shall be on or before March 31, 2015, and shall occur at 100
S. 3rd Street, McAlester, Oklahoma 74501. Seller shall give Purchaser an
additional forty-five (45) days to secure funding if Purchaser gives Seller
written request for such additional days on or before March 1, 2015.    
 B.Deliveries at Closing Date:

 

  1.By: Seller

 

 i)Copy of Asset List attached hereto as Exhibit “A”;     ii)Documentation that
TRADITIONS is an Oklahoma Corporation in good standing;     iii)Copies of the
TRADITIONS Articles of Incorporation, as amended if amended, and By-Laws, as
amended if amended;     iv)Executed resolutions of the TRADITIONS Board of
Directors approving of this transaction;     v)Standard Stock Assignments to
complete the transfer of shares from TRADITIONS shareholders to Purchaser;    
vi)All TRADITIONS business and accounting records (while maintaining copies of
same as may be needed for tax or other legal matters);     vii)Possession of
real and personal property owned or leased by TRADITIONS;

 

viii)State UCC searches showing no encumbrances on TRADITIONS assets; and

 

ix)Copy of Employment Agreement attached hereto as Exhibit “B”

 

 2.By: Purchaser

 

i)Wire transfer of Three Million Thousand Dollars ($3,000,000.00) to Sellers
Bank on the Closing Date;     ii)Copies of the Purchaser’s Articles of
Incorporation, as amended if amended;     iii)Executed resolution of Purchasers
Directors approving this transaction;

 



2

 

 



  iv) Executed Promissory Note and Security Agreement (in forms approved by
Sellers) in the amount of $3 million securing the balance of the Purchase Price
with a first priority perfected security interest in all of TRADITIONS’ assets,
provided, however, that Sellers will agree to subordinate their priority
interest to Purchaser’s primary lender upon any written request by such lender;
and         v) Executed Lease Agreements with Sellers’ real estate company, JCM
Properties, LLC, for all four (4) of TRADITIONS’ office locations (in forms
approved by Sellers).

 

  B. Deliveries at Second Payment Date (defined as six (6) months after Closing
Date):

 

  1. By: Seller

 

  i) Documentation that TRADITIONS is an Oklahoma Corporation in good standing.

 

  2. By: Purchaser

 

  i) Wire transfer of One Million Five Hundred Thousand Dollars ($1,500,000.00)
to Sellers Bank on Second Payment Date.

 

  C. Deliveries at Final Payment Date (defined as twelve (12) months after
Closing Date):

 

  1. By: Seller

 

  i) Documentation that TRADITIONS is an Oklahoma Corporation in good standing.
        ii) Release of Promissory Note and Security Agreement by Sellers.

 

  2. By: Purchaser

 

  i) Wire transfer of One Million Five Hundred Thousand Dollars ($1,500,000.00)
to Sellers Bank on Second Payment Date.

 

  4. Operation of Subject Corporations Businesses.

 

TRADITIONS shareholders agree to operate its business in the same manner as it
has been operated heretofore, and will diligently promote the growth of such
businesses in an efficient and productive manner. TRADITIONS agrees not sell any
of its assets except as is normal in the ordinary course of its day-to-day
business operations, nor borrow monies, nor incur encumbrances except as may be
reasonably required to facilitate the operation and growth of such businesses.

 

  5. Default by Purchaser.

 

The following events shall also be deemed to be a default by the Purchaser:

 

  A. Failure of Purchaser to perform any Purchaser obligation under the terms of
this Agreement, including, but not limited to, any monetary default by failing
to timely make the payments to Sellers on the due dates as provided in Sections
2(C) and (D) above (“Monetary Default”), unless such failure is cured within
twenty (20) calendar days of TRADITIONS sending Purchaser Notice of such
failure. If any Monetary Default is not timely cured, then Sellers may enforce
the remedies provided in the Security Agreement;

 

3

 

 

  B. Purchaser filing a petition in bankruptcy to be adjudicated as a voluntary
bankrupt; or filing a similar petition under any insolvency act; or making an
assignment for the benefit of its creditors; or consent to the appointment of a
receiver of itself or of the whole or of any substantial part of its property;
or file a petition or answer seeking reorganization or arrangement of itself
under any Federal bankruptcy laws or any other applicable federal or state
statute;         C. Entry of a court order adjudicating Purchaser as a bankrupt
or appointing a receiver or trustee of Purchaser or of any substantial portion
of Purchaser’s assets, or approving reorganization or arrangement of Purchaser
under any Federal or state law, which order is not vacated within ninety (90)
days of its entry;         D. Purchaser admission in writing of its inability to
pay its debts generally as they become due; and         E. If any material
representation made by Purchaser in writing is found to be false or incorrect in
any material way or materially misleading at the time it was made.

 

  6. Default by TRADITIONS.           The following events shall be deemed to be
a default by TRADITIONS:         A. If TRADITIONS files a petition in bankruptcy
to be adjudicated as a voluntary bankrupt; or filing a similar petition under
any insolvency act; or making an assignment for the benefit of its creditors; or
consent to the appointment of a receiver of itself or of the whole or of any
substantial part of its property; or file a petition or answer seeking
reorganization or arrangement of itself under any Federal bankruptcy laws or any
other applicable federal or state statute;         B. Entry of a court order
adjudicating TRADITIONS as a bankrupt or appointing a receiver or trustee of any
of them or of any substantial portion of any of their assets, or approving
reorganization or arrangement of Purchaser under any Federal or state law, which
order is not vacated within ninety (90) days of its entry;         C. If any
material representation or omissions made by TRADITIONS in writing is found to
be false or incorrect in any material way or materially misleading at the time
it was made;         D. Encumbering or transferring any material portion of its
property in such a way that it would materially negatively impact the value of
its assets; and         E. TRADITIONS failure to perform any other obligation of
Corporation pursuant to the terms of this Agreement, unless such failure is
cured within twenty (20) calendar days of Purchaser sending TRADITIONS Notice of
such failure.

 

4

 

 

  7. Cure Periods.

 

Unless otherwise specifically provided otherwise in this Agreement, the cure
period for the failure to perform any obligation of a party pursuant to the
terms of this Agreement shall be thirty (30) calendar days after sending Notice
of such failure to the failing party.

 

  8. Expenses.

 

Each party shall bear its own costs of accounting and legal services in
connection with this Agreement (except for Purchaser’s agreement to reimburse
TRADITIONS for its 2013 and 2014 audit costs and related expenditures).

 

  9A. TRADITIONS Hold Harmless.

 

TRADITIONS does hereby indemnify and reimburse Purchaser for and shall hold and
save Purchaser harmless from and against all liabilities, debts, taxes, costs,
claims, expenses, actions or causes of action, losses, damages of any kind
whatsoever (including costs of litigation, investigation, and reasonable
attorney’s fees, but not including standard accounts receivable and accounts
payable amounts) now existing or that may hereafter arise from or grow out of
Seller’s operation and/or ownership of Seller’s Company prior to the Closing
Date, either directly or indirectly, other than for ordinary business expenses
incurred in the operation of the Subject Corporation.

 

  9B. Purchaser Hold Harmless.

 

Purchaser does hereby indemnify and reimburse Seller for and shall hold and save
Seller harmless from and against all liabilities, debts, taxes, costs, claims,
expenses, actions or causes of action, losses, damages of any kind whatsoever
(including costs of litigation, investigation, and reasonable attorney’s fees,
but not including standard accounts receivable and accounts payable amounts)
that may hereafter arise from or grow out of Purchaser’s operation and ownership
of Purchaser’s business after the Closing Date, either directly or indirectly.

 

  10. Representations and Warranties.         A. TRADITIONS represents and
warrants that:

 

  (i) TRADITIONS is in good standing as an Oklahoma Corporation;         (ii)
TRADITIONS has and will maintain during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged;         (iii) TRADITIONS owns the tangible assets which are used in the
conduct of their businesses, except as specifically otherwise stated in writing
to Purchaser;         (iv) Copies of all financial statements and records for
Traditions requested by Purchaser have been provided to Purchaser, and all such
documents provided are true and correct copies of the originals of such
documents;         (v) TRADITIONS has not since October 15, 2014 and will not
during the term of this Agreement revise their methods of doing business,
accounting, or financial reporting;

 

5

 

 

  (vi) TRADITIONS will comply with all governmental requirements during the term
of this Agreement; and         (vii) TRADITIONS shareholders are legally
authorized to and have full authority to execute this Agreement and bind the
Seller to the terms of this Agreement.

 

  B. Purchaser represents and warrants that:

 

  (i) Purchaser is in good standing as a Delaware corporate company;        
(ii) Purchaser has and will maintain during the term of this Agreement all the
required permits and licenses required to conduct the businesses in which it is
engaged;         (iii) Purchaser will comply with all governmental requirements
during the term of this Agreement; and         (iv) Purchaser and the persons
executing this Agreement are legally authorized to and have full authority
pursuant to properly authorized corporate resolutions to execute this Agreement
and bind the Purchaser to the terms of this Agreement.

 

  11. Real Estate.         A. Corporation is leasing the business properties at
four (4) Oklahoma locations in McAlester, Red Oak, Poteau and Park Hill, with
its principal place of business being located at 100 S. 3rd Street, McAlester,
Oklahoma (“Business Address”). Purchaser and TRADITIONS will enter into new
Lease Agreements with Sellers’ real estate company, JCM Properties, LLC, for all
four (4) locations (in forms approved by Sellers. Said leases shall have Fair
Market Value rent payments and shall extend for a period of Five (5) years with
automatic renewals thereafter.         B. The Business Address shall remain the
principal business location of the Subject Corporation during the term of the
Employment Contracts referenced below.         12. Employment Contracts.

 

Purchaser will continue to support all existing employment agreements with
TRADITIONS full-time equivalents. The current CEO, SONNY NIX (“Employee”), will
retain his position and his salary will be increased to ($150,000) annually;
bonuses will be 5% based on an increase in gross revenue from the base gross
revenue earned in the previous year. Employee shall receive an additional bonus
of 10% of the base EBITDA increase from the base EBITDA in the previous year,
all as provided in his Employment Agreement.

 

6

 

 

  13. Assets of the Subject Corporation

 

Attached hereto as Exhibit “A” is a list of TRADITIONS current assets, including
information, where applicable, regarding any leases or encumbrances which may
relate to any such assets. TRADITIONS shareholders warrant that assets will not
be sold, encumbered, or acquired by TRADITIONS except in the normal and
customary conduct of the businesses of the Subject Corporation during the term
of this Agreement. Purchaser is, as part of this Stock Purchase Agreement,
acquiring all of Traditions asset, including Accounts Receivable and Cash on
hand and in banks. However, Seller shall receive at closing, from the cash in
the corporate checking account, “excess capital” which shall be defined as the
difference between the cash in the account at the time of closing minus the
operating expenses of the business which shall include, but not be limited to:
payroll, rent, utilities, phone, supplies, travel and entertainment. Seller may
take money from the cash account prior to closing so long as there is enough
cash at closing the operating expenses for a period of 30 days.

 

  14. Confidentiality.

 

The parties agree that the terms and conditions of this Agreement and its
exhibits are confidential between the parties and may not be disclosed to any
third persons without the written consent of both parties except to the extent
necessary to perform the obligations of this Agreement or as required by law or
as already known in the public domain.

 

  15. Litigation.

 

Seller’s represent that there is no litigation or proceedings pending to their
knowledge against or relating to the Subject Corporation other than as has been
disclosed to Accelera in writing; nor does Seller know nor have reasonable
grounds to know of any basis of any additional action or governmental
investigation relative to the Subject Corporation, or its properties or
businesses.

 

  16. Resolution of Disputes.

 

The parties agree that any dispute, controversy or claim arising out of or
related to this Agreement will be resolved first by negotiations between the
parties, and if not resolved within a reasonable period of time by negotiations,
then by mediation conducted in Will County, Illinois by such mediation service
as agreed in writing by the parties. If the dispute is not resolved within a
reasonable period of time by mediation, then it will be resolved by binding
arbitration conducted in Will County, Illinois by such arbitration service as
agreed in writing by the parties. Demand for arbitration must be made no later
than the time that such action would be permitted under the applicable statute
of limitations. Each party will pay all of their own mediation and arbitration
expenses, including, but not limited to, mediation fees, arbitration fees,
attorney’s fees, and expert’s fees. Judgment upon any award rendered by the
arbitrator(s) may be entered in any court having jurisdiction.

 

  17. Notices.

 

Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the street addresses, email addresses and/or fax numbers set forth
herein or otherwise known to the parties. Any party may change its street
address, email address or fax number by giving notice in accordance with the
provisions of this section.

 

7

 

 

Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by email or sent by
facsimile transmission provided that the sender can show proof of such
transmission and provided that an original of such notice is mailed by first
class or certified mail, proper postage prepaid, within two business days of
such email or facsimile transmission.

 

Notices may be sent as follows or as otherwise directed by either party:

 

TRADITIONS HOME CARE, INC. ACCELERA INNOVATIONS Inc. Attn: Sonny Nix, CEO Attn:
John Wallin 100 S. 3rd Street 20511 Abbey Drive McAlester, Ok. 74501 Frankfort
IL 6042 Phone: 918/426/0983 Phone: 866/866/6758 Fax: 918/426/7673 Fax:
708/478/5457 Email: traditions_hc@sbcglobal.net Email:
jwallin@accelerainnovations.com

 

  18. Miscellaneous.

 

A. Entire Agreement/Venue. This Agreement, together with its Exhibits attached
hereto and made a part hereof, constitutes the entire agreement between the
parties and supersedes and takes precedence over any prior agreement(s) between
the parties, whether written or oral. This Agreement may be modified or altered
only by the prior written consent of all parties or their legal representatives.
The failure of any party to enforce any provision of this Agreement shall not be
construed as a modification or waiver of any of the terms of this Agreement, nor
prevent that party from enforcing each and every term of this Agreement at a
later time. This Agreement shall be construed according to the laws of the State
of Illinois.

 

B. Survival. All the agreements, representations, warranties, indemnifications
and undertakings herein contained shall survive the Closing of this transaction
and shall be binding upon and inure to the benefit of the parties hereto and
their respective representatives, heirs, executors, administrators, successors,
and assigns, as though they were in all cases named.

 

C. Severability/Blue Pencil. In the event that any of the provisions or portions
of this Agreement are held to unenforceable or invalid by any court of competent
jurisdiction, the validity of the remaining portions and provisions shall not be
affected, and thereby held to be enforceable and valid and the balance of the
Agreement shall be construed to and any invalidated section may be rewritten by
a court of law to achieve the intent of the invalidated portion as nearly as is
legally possible.

 

D. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute this Agreement. Multiple copies of this Agreement may be separately
executed by the parties and shall together constitute one Agreement.

 

The parties do not intend to confer any benefit hereunder on any person or party
other than the parties hereto and their successors as described herein.

 

8

 

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
as of

 

Sellers (Shareholders):   Purchaser: Sonny Nix   Accelera Innovations, Inc. John
Noah                 By: /s/ Sonny Nix   By: /s/ Cindy Boerum   Sonny Nix    
Cindy Boerum/CSO, President   Date: 1-5-15     Date: 1-5-15           By: /s/
John Noah         John Noah         Date: 1-5-15                 TRADITIONS HOME
CARE, INC.                 By: /s/ Sonny Nix         Sonny Nix, CEO        
Date: 1-5-15      

 



9

 

 

Exhibit A

 

TRADITIONS ASSETS

 

10

 



 

[image.jpg]

 



11

 

 



Exhibit B

 

 

TRADITIONS EMPLOYMENT AGREEMENT

 

12

 

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and entered into on the closing
date of the Stock Purchase Agreement dated the 5th day of January, 2015
(“Purchase Agreement”), by and between Traditions Home Care, Inc.
(“Traditions”), located at 100 S. 3rd Street, McAlester, Oklahoma and Accelera
Innovations, Inc., or its assignee (which will be a subsidiary or controlled
Company of Accelera) located at 20511 Abbey Drive, Frankfort, IL 60423
("Employer"), and Sonny Nix, current CEO of Traditions ("Employee").

 

In consideration of the mutual covenants set forth herein, Employer agrees to
hire Employee and Employee agrees to the employment for Employer per the terms
and conditions of this Agreement.

 

1.DURATION:

 

This Agreement shall be for a period of three (3) years beginning on the closing
date of the Purchase Agreement.

 

2.DUTIES:

 

Employee shall be employed in the position of Chief Executive Officer, with
attendant responsibility as Chief Executive Officer for Traditions. The job
function of this position is to provide General Management of the operations of
the Employer and to grow the business unit.

 

3.BEST EFFORTS:

 

Employee shall devote reasonable and necessary time, attention, knowledge, and
skills to the interest of Employer's business and shall use his best efforts in
doing so.

 

4.PLACE AND HOURS OF EMPLOYMENT:

 

Employee agrees that his employment shall be primarily conducted from the
Employer's offices in McAlester, Oklahoma, although travel may, as circumstances
dictate, be necessary to carry out his duties. Employee will devote as much time
as necessary to effectively carry out his duties in a normal, usual, and
customary work week.

 

5.PERFORMANCE:

 

Employee shall use his best efforts to maintain and manage all current and
future patients managed by Employer.

 

6.COMPENSATION:

 

Employee shall be compensated at the rate of ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000.00) per annum. Employer shall deduct or withhold from said
compensation any and all sums required for federal and state income and social
security taxes, as well as any other legitimate tax required by law. Salary
increases shall be based on job performance and shall be renegotiated annually.
Employee shall be entitled to annual bonuses in the amount equal to 5% of the
increase in Employer’s gross revenues from the base gross revenues earned in the
previous year. Employee shall also receive an additional bonus in the amount
equal to 10% of the base EBITDA increase from the base EBITDA in the previous
year

 

As additional consideration, Accelera agrees to give Employee an option to
purchase 60,000 common shares of Accelera Innovations, Inc. stock at a price of
$0.0001 per share, to be vested shares annually (20,000 shares per year) for 3
years, beginning on the date this Agreement becomes effective, which is to be at
the closing of the Purchase Agreement by Employer. For vesting purposes annually
is every 12 months from the date this Agreement begins (closing of the Purchase
Agreement).

 

7.SALARIED STATUS:

 

Employee understands and agrees that he is a salaried employee of management
status, and as such is not entitled to overtime wages unless under special
circumstances and specifically agreed to in writing.

 

13

 

 

8.EXPENSE REIMBURSEMENT:

 

Employee shall be entitled to reimbursement for any and all expenses authorized
and reasonably incurred in the performance of the functions of his duties.
Employee must timely provide Employer with an itemized account of all
expenditures and with receipts therefor.

 

9.BENEFITS:

 

If or when not provided directly by Traditions, Employer will supply or continue
payment of Employee's health insurance plan(s) during the term of this
Agreement.

 

10.VACATION:

 

Employee is entitled to three (3) weeks paid vacation annually plus all federal
and state holidays.

 

11.SICK DAYS:

 

Employee shall be granted twelve (12) sick days per calendar year, which shall
cumulate from year to year. In the event Employee requires surgery, or
additional sick days are required, Employee shall seek prior written approval.

 

12.INSURANCE:

 

Employer shall continue to provide for health insurance and benefits with the
same or better benefits as are currently provided to Employee.

 

13.EMPLOYMENT AGREEMENT TERM:

 

This Agreement shall be in effect for an Initial Term of thirty-six (36) months
from its execution and all payments by Employer to Employee are guaranteed by
Employer upon any termination during the Initial Term except upon resignation by
Employee. This Agreement shall automatically be renewed for successive One Year
periods from the date of expiration (“Renewal Terms”) unless Thirty (30) day
notice to the contrary is provided by either Party. In the event that Employee
is terminated for anything other than CAUSE (criminal activity, malfeasance,
failure to perform his duties for Thirty (30) consecutive days or failure to
perform his job functions in a professional manner or lackluster performance),
Employee shall retain the right to exercise options granted above as they would
have vested, and all guaranteed payments remaining during the Initial Term shall
continue to be paid to Employee.

 

14.COVENANTS:

 

Employee agrees to not use, disclose, or communicate in any manner, proprietary
information about Employer or Traditions, or their operations, clientele, or any
other proprietary information that relates to the business of Employer or
Traditions, or their customers, marketing strategies, trade secrets, or other
information which is identified in writing to Employee as being "Confidential
Proprietary Information". This section shall not apply to information that is
(a) otherwise in the public domain, (b) developed by or already known to
Employee, or Traditions (c) required to be disclosed by any court of law or
governmental agency, or (d) that is provided to employees and/or agents of
Employer or Traditions, including but not limited to accountants and attorneys.

 

15.NON-SOLICITATION OF CUSTOMERS:

 

For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employee shall not solicit third party customers
or clients of Employer.

 

14

 

 

16.NON-RECRUITMENT OF EMPLOYEES:

 

For a period of one (1) year following termination of employment of Employee by
Employer for any valid reason, Employee shall not recruit any of Employer's
employees for the purpose of any third party outside business.

 

17.RECORDS AND ACCOUNTS:

 

Employee agrees that all records and accounts maintained during the course of
employment pursuant to this Agreement (a) are the property of Traditions, (b)
shall remain current, and (c) shall be maintained at Employer's place of
business.

 

18.RETURN UPON TERMINATION:

 

Employee agrees that upon termination of this Agreement, he shall return to
Employer all of Employer's property, including, but not limited to, intellectual
property, trade secret information, customer lists, operation manuals, records,
accounts, materials subject to copyright by Employer, Employer trademark or
patent protection, customer and Employer information, credit cards, business
documents, reports, and any and all other property of Employer.

 

19.INDEMNIFICATION FOR THIRD PARTY CLAIMS:

 

Employer agrees to hold harmless, indemnify, defend, and save Employee from and
against all claims, liabilities, causes of action, damages, judgments,
attorneys' fees, court costs, and expenses which arise out of Employee's normal
course of performance of his duties, or occasioned by Employer.

 

20.RESOLUTION OF DISPUTES:

 

Employee and Employer agree that any dispute, controversy or claim arising out
of or related to this Agreement will be resolved first by negotiations between
the parties, and if not resolved within a reasonable period of time by
negotiations, then by mediation conducted in Will County, Illinois by such
mediation service as agreed in writing by the parties. If the dispute is not
resolved within a reasonable period of time by mediation, then it will be
resolved by binding arbitration conducted in Will County, Illinois by such
arbitration service as agreed in writing by the parties. Demand for arbitration
must be made no later than the time that such action would be permitted under
the applicable statute of limitations. Each party will pay all of their own
mediation and arbitration expenses, including, but not limited to, mediation
fees, arbitration fees, attorney's fees, and expert’s fees. Judgment upon any
award rendered by the arbitrator(s) may be entered in any court having
jurisdiction.

 

21.NOTICES:

 

Any notice or demand required or desired to be given under this Agreement shall
be in writing and shall be personally served or in lieu of personal service may
be given at the street addresses, email addresses and/or fax numbers set forth
herein or otherwise known to the parties. Any party may change its addresses or
fax number by giving notice in accordance with the provisions of this
Subsection.

 

Such notice shall be deemed as received on the third business day after mailing
by certified mail; or on the day after being sent next day delivery by a
recognized overnight delivery service; or on the day sent by email or facsimile
transmission provided that the sender can show proof of such transmission and
provided that an original of such notice is mailed by first class or certified
mail, proper postage prepaid, within two business days of such facsimile
transmission.

 

15

 

 

Notices may be sent as follows or as otherwise directed by either party:

 

Employer:   Employee: Traditions Home Care, Inc.    Sonny Nix 20511 Abbey Drive
    P.O Box 164 Frankfort IL 60423   Red Oak, OK. 75563 Attn: John Wallin    
Phone: 866/866/6758   Phone: 918/426/0983 Fax: 708/478/5457   Fax: 918/426/7673
Email:jwallin@accelerainnovations.com   Email:  traditions_hc@sbcglobal.net  

 

22.ENTIRE AGREEMENT:

 

This Agreement represents the complete and exclusive statement of the Employment
Agreement between the Employer and Employee. No other agreements, covenants,
representations, or warranties, express or implied, oral or written, have been
made by the parties concerning this Employment Agreement.

 

23.PRIOR AGREEMENTS:

 

This agreement supersedes any and all prior agreements or understandings between
the parties involving employment of Employee by Employer, including letters of
intent or understanding, except for those documents specifically referred to
within this Agreement.

 

24.MODIFICATIONS:

 

Employer and Employee agree that this Agreement and the Stock Purchase Agreement
constitute the entirety of the agreements between the parties. Any modifications
to this Agreement may only be done in writing and must be signed by Employee and
an officer of Employee.

 

25.SEVERABILITY:

 

To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect, and thereby held to be enforceable and valid; and the
balance of this Agreement shall be construed to, and any invalidated section may
be rewritten by a court of law to, achieve the intent of the invalidated portion
as nearly as is legally possible.

 

26.WAIVER OF BREACH:

 

The waiver by either party of a breach of any provision of this Agreement by the
other party shall not operate as a waiver of any subsequent breach, and shall
not be deemed a change in the terms of this Agreement. No waiver shall be valid
unless approved in writing and signed by the waiving party. The failure of any
party to enforce any provision of this Agreement shall not be construed as a
modification or waiver of any of the terms of this Agreement, nor prevent that
party from enforcing each and every term of this Agreement at a later time.

 

27.AMBIGUITIES:

 

The parties agree that they have had opportunity for legal advice in executing
this Agreement, and each party hereto therefore agrees that any ambiguity
created by this document will not be construed against the other party.

 

28.CHOICE OF LAW:

 

Employer and Employee agree that this Agreement shall be interpreted and
construed in accordance with the laws of the State of Illinois.

 

16

 

 

29.STATUTE OF LIMITATIONS:

 

Each party shall have one year following termination of this Agreement to make
any claims or institute any causes of action for damages relating to this
Agreement.

 

30.ATTORNEY REVIEW:

 

Each party warrants and represents that it has had the opportunity to rely on
legal advice from an attorney of its choice, so that the terms of this Agreement
and their consequences could have been fully read and understood by such party.

 

31.ASSIGNMENT:

 

Employee understands that Employer may assign this Agreement to an entity which
is owned or controlled by Accelera Innovations, Inc., and that its terms shall
remain binding on both parties.

 

32.COORDINATION WITH ACCELERA INNOVATIONS, INC.

 

Employee understands that Employer may direct Employee to perform such CEO
duties either for Traditions directly, or for another entity which may be
established to manage and operate Traditions that may also be owned or
controlled by Accelera Innovations, Inc.

 

33.MISCELLANEOUS:

 

This Agreement is binding on the successors, heirs, and assigns of each party
hereto. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
this Agreement.

 

Dated this 5th day of January, 2015

 

Employer:   Employee: Accelera Innovations, Inc.               /s/ Cindy Boerum
  /s/ Sonny Nix by: Cindy Boerum/CSO,President      Sonny Nix

 

17

 

 